A rehearing was granted in this case for the purpose of considering whether the defendant had been guilty of such laches in giving notice of the motion to open the default and judgment as justified its being overruled.
The default was entered May 2, 1890. On May 21st the notice was given that on June 25, 1890, the motion would be made. The affidavit upon which it was based states that up to *Page 194 
that time no court had been held, and it consequently appeared that the nineteen days' delay in giving the notice had not caused the loss of any opportunity for the motion to be heard, or the case to be tried, had it been granted. It was in view of this showing that we said that it affirmatively appeared that the delay in giving the notice had not caused the loss of any opportunity for the case to be tried. It is now, however, shown by certified copies of the minutes, that court was in session from May 27th to May 31st, and, presumptively, the motion could have been heard then had only five days' notice been given. This made aprima facie showing of such want of diligence as justified the refusal to open the default.
But it is now shown in the same manner that on April 19, 1890, the court adjourned to June 25, 1890, and apparently, on May 21st, when the notice was given, there was no reason to suppose it would be in session until then. No objection has been made to these records or to the time or manner of their production, and we consequently prefer to consider them as being competent for the purpose for which they have been offered, and to determine the matter upon its merits.
Under the system prevailing in this state there are no terms of the district court; the courts are always open, and the sessions are held at the convenience of the judges, and as the business may require. There is consequently no way in which it can be absolutely determined when court will be held. As in this instance, although an adjournment had been had to June 25th, there was nothing to prevent an earlier session should anything unexpectedly arise to require it. But when it has been adjourned to a certain time, this is a notice that a session will be held then, and, it is fair to presume not until then. Certainly we cannot say that it is want of due diligence for an attorney to assume that it will not be, and to give notice of the hearing at that time of any matter he may wish to bring before the court.
The judgment is reversed, with directions to the district court to open the default upon such terms as may be just and proper in the premises.